Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 10-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg et al. (US 2004/0264396) in view of Matsuyama et al. (US 2016/0070503).
Regarding claim 1, Ginzburg discloses a method of wireless communication (figs. 1 and 3), comprising: determining, by a baseband processor (item 102; para. 15, third sentence; note: any suitable hardware and software combination includes transceiver circuitry and a processor to perform determinations as is known in the art as related to buffering baseband packets), a first instance of time corresponding to a beginning of a wireless transmission of data by a transceiver (fig. 3, step 314; para. 23, second and third sentences; note: the transmitter makes the determinations of fig. 3; para. 25, last sentence), wherein the baseband processor is coupled to the transceiver via a physical connection (para. 15, third sentence; note: any suitable hardware and software combination includes a processor coupled to transceiver circuity as is known in the art; note: a baseband processor for making determinations related to data packets and the buffer); determining, by the baseband processor, a second instance of time corresponding to a beginning of a process configured to load a buffer with a portion of the data (step 308), wherein the second instance of time is determined as a function of an amount of time required to complete the process and the first instance of time (steps 308-316; note: the first packet in the buffer is related to the timer and the packet(s) transmission based on a maximum threshold waiting time - para. 24, penultimate sentence; para. 25, last four sentences); loading, by the transceiver, of the buffer with the data (para. 25, second and third sentences; note: the transceiver determines to allow the buffer to fill or not), wherein the transceiver initiates the loading at the second instance of time (para. 25, second and third sentences; note: the transceiver determines to allow the buffer to fill or not); and transmitting, by the transceiver, the data at the first instance of time (step 314; para. 25, last four sentences).
However, Ginzburg does not disclose a plurality of buffers. Matsuyama teaches subbuffers of a buffer (fig. 1). Therefore, it would have been obvious to one skilled in the art 
Regarding claim 12, Ginzburg discloses an apparatus (fig. 1, item 100) configured for wireless communication, comprising: a memory; and a baseband processor communicatively coupled to the memory (item 102; para. 15, third sentence; note: any suitable hardware and software combination includes a processor coupled to a memory as is known in the art - para. 8; note: a baseband processor for making determinations related to data packets and the buffer), wherein the baseband processor is configured to: determine a first instance of time corresponding to a beginning of a wireless transmission of data (fig. 3, step 314; para. 23, second and third sentences; note: the transmitter makes the determinations of fig. 3; para. 25, last sentence); determine a second instance of time corresponding to a beginning of a process configured to load a buffer with a portion of the data (step 308), wherein the second instance of time is determined as a function of an amount of time required to complete the process and the first instance of time (steps 308-316; note: the first packet in the buffer is related to the timer and the packet(s) transmission based on a maximum threshold waiting time - para. 24, penultimate sentence; para. 25, last four sentences); and a transceiver communicatively coupled to the baseband processor via a physical connection (item 102; para. 15, third sentence; note: any suitable hardware and software combination includes a processor coupled to transceiver circuity as is known in the art; note: a baseband processor for making determinations related to data packets and the buffer), wherein the transceiver is configured to: load the buffer with the data (para. 25, second and third 
However, Ginzburg does not disclose a plurality of buffers. Matsuyama teaches subbuffers of a buffer (fig. 1). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a plurality of buffers in the invention of Ginzburg. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing power control and power savings for portions of a buffer (Matsuyama, paras. 3 and 25 and fig. 5, steps S16-S17; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 2 and 13, Ginzburg in view of Matsuyama discloses and makes obvious the method of claim 1, the apparatus of claim 12, wherein the second instance of time is determined such that the process is completed prior to the first instance of time (Ginzburg, fig. 3, steps 308-314; note: the first packet arrival is determined and the packets are buffered until the threshold waiting time is met, after which the packet transmission occurs).
Regarding claims 3 and 14, Ginzburg in view of Matsuyama discloses and makes obvious the method of claim 1, the apparatus of claim 12, wherein the physical connection is a digital radio frequency (RF) connection (Ginzburg, para. 15, third sentence; note: any suitable hardware and software combination includes a processor coupled to transceiver circuity as is known in the art; note: connection to circuitry as related to digital data (packets) that are transmitted via RF - paras. 10-11).
Regarding claims 5 and 16, Ginzburg in view of Matsuyama discloses and makes obvious the method of claim 1, the apparatus of claim 12, wherein the transceiver is a slave to the 
Regarding claims 7 and 18, Ginzburg in view of Matsuyama discloses and makes obvious the method of claim 5, the apparatus of claim 16, further comprising retrieving, by the control processor, the amount of time required to complete the process from a memory (Ginzburg, para. 15, third sentence; note: any suitable hardware and software combination includes a processor retrieving control settings from a memory - para. 8, first sentence).
Regarding claims 10 and 19, Ginzburg does not disclose the method of claim 1, the apparatus of claim 12, further comprising loading the data into a local memory of the baseband processor, wherein loading the plurality of buffers with the portion of the data comprises transferring the portion of the data from the local memory to the plurality of buffers. However, Matsuyama discloses transferring data from a local memory (fig. 1, item(s) 20/21) of a processor (item(s) 50/51) to buffers (item(s) 30/31/40/41). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have loading the data into a local memory of the baseband processor, wherein loading the plurality of buffers with the portion of the data comprises transferring the portion of the data from the local memory to the 
Regarding claim 11, Ginzburg in view of Matsuyama does not disclose or make obvious the method of claim 1, wherein the data is associated with an ultra-low latency communication. However, Applicant’s admitted prior art discloses ultra-low latency communication (instant application, para. 25, first sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have data for ultra-low latency communications in the invention of Ginzburg in view of Matsuyama. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, facilitating communication for fifth generation networks (specification of the instant application, para. 25; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 20, Ginzburg discloses a non-transitory computer readable medium having instructions stored thereon for (fig. 1, item 102; para. 15, third sentence; note: any suitable hardware and software combination includes transceiver circuitry and a processor with a memory to perform determinations as is known in the art as related to buffering baseband packets): determining, by a baseband processor, a first instance of time corresponding to a beginning of a wireless transmission of data by a transceiver(fig. 3, step 314; para. 23, second and third sentences; note: the transmitter makes the determinations of fig. 3; para. 25, last sentence), wherein the baseband processor is coupled to the transceiver via a physical connection 
However, Ginzburg does not disclose a plurality of buffers. Matsuyama teaches subbuffers of a buffer (fig. 1). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a plurality of buffers in the invention of Ginzburg. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing power control and power savings for portions of a buffer (Matsuyama, paras. 3 and 25 and fig. 5, steps S16-S17; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claims 4, 6, 8-9, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462